EXHIBIT 10.12

AMENDMENT AND EXCHANGE AGREEMENT

 

THIS AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”) is entered into on
August 19, 2016 (the “Execution Date”) by and between RLJ Entertainment, Inc., a
Nevada corporation (the “Company”) and the persons named on the signature page
to this Agreement (the “Holders”). The Holders and the Company may be referred
to herein as the “Parties”.

 

RECITALS

 

 

A.

The Company and the Holders entered into a securities purchase agreement dated
as of May 14, 2015 (the “SPA”)

 

B.

The Holders are the record owner of shares of Series B-1 preferred stock in
Company (the “Preferred Stock”) as set forth in the Company records;

 

C.

The Holders are also the record owners of a warrant (the “Warrant”) granting
each Holder rights to purchase Company common stock (the “Common Stock”);

 

D.

Concurrent with the execution of this Agreement, the Company is entering into
that certain Investment Agreement (the “Investment Agreement”) with Digital
Entertainment Holdings LLC, a Delaware limited liability company (the
“Investor”) whereby the Investor will extend a senior secured loan to the
Company (the “Senior Secured Loan”) and the Company will issue to the Investor a
warrant granting the Investor rights to convert the Senior Secured Loan into
Common Stock; and

 

E.

In connection with entering into the Investment Agreement, the Company has
requested that the Holders (i) consent to certain amendments to the SPA; (ii)
agree to exchange its Preferred Stock for new preferred stock; and (iii) agree
to exchange its Warrant for a new warrant.  

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Amendment to SPA. The Holders hereby consent to the amendment of the SPA as
set forth in the amendment to securities purchase agreement attached hereto as
Exhibit A (the “SPA Amendment”).

 

2.Exchange of Preferred Stock. The Holders hereby agree to exchange their
Preferred Stock for the same number of shares of new preferred stock on the
terms set forth in the certificate of designation attached hereto as Exhibit B
(the “New Preferred Certificate”).  In order to facilitate such exchange, the
Holders herewith delivers their certificates for Preferred Stock to the Company
to be held in trust pending the closing pursuant to the Investment Agreement
(the “Closing”), and upon the Closing, the Company shall cancel the certificates
for Preferred Stock and execute and deliver certificates for the new preferred
stock to the Holders. If the Closing does not occur on or before December 31,
2016, Company promptly thereafter shall return the certificates for the
Preferred Stock to the Holders.

 

3.Exchange of Warrant. The Holders hereby agree to exchange their Warrants for
new warrants to purchase the same number of shares as their Warrants (as
adjusted for the reverse split effected on June 24, 2016), with the new
warrant  containing the terms set forth in the form of warrant attached hereto
as Exhibit C (“New Warrants”).  In order to facilitate such exchange, the
Holders herewith delivers their Warrants to the Company to be held in trust
pending the closing pursuant to the Investment Agreement

 

--------------------------------------------------------------------------------

 

(the “Closing”), and upon the Closing, the Company shall cancel the Warrants and
execute and deliver such New Warrants to the Holders. If the Closing does not
occur on or before December 31, 2016, Company promptly thereafter shall return
the Warrants to the Holders.   

 

4.Conditions.  The Parties specify the following conditions to the effectiveness
of the SPA Amendment, the exchange of the Preferred Stock for the new preferred
stock and the exchange of the Warrants for the New Warrants.  

 

(a)Execution and Delivery of this Agreement. The Company and holders of a
majority of the Preferred Stock shall have executed and delivered an agreement
substantially the same as this Agreement.

 

(b)Execution and Filing of New Preferred Certificate. The Company shall have
executed and filed with the Nevada Secretary of State the New Preferred
Certificate.

 

(c)Investment Agreement Closing.  The Closing shall be held concurrently with
the closing  under this Agreement.

 

5.Miscellaneous.

 

(a)Counterparts. This Agreement may be executed in counterparts by the Parties
hereto on the same or separate counterparts, and each such counterpart, when
executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy, facsimile or email transmission of any executed signature page to
this Agreement shall constitute effective delivery of such signature page.

(b)Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

(c)Governing Law. The validity of this Agreement, the construction,
interpretation, and enforcement hereof, the rights of the parties hereto with
respect to all matters arising hereunder or related hereto, and any claims,
controversies or disputes arising hereunder or related hereto shall be
determined under, governed by, construed and enforced in accordance with the
laws of the State of New York.

 

*Signatures on Next Page*

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment and Exchange
Agreement as of the Execution Date set forth above.

 

COMPANY

RLJ ENTERTAINMENT, INC.,

By:/s/ MIGUEL PENELLA
Name: Miguel Penella
Title: Chief Executive Officer

HOLDER

FORRESTAL, LLC

JH PARTNERS EVERGREEN FUND LP

JH INVESTMENT PARTNERS LP

JHP GP III FUND LLC

 

By: JH Evergreen Management, general partner

 

By: /s/ STEPHEN BAUS
Name: Stephen Baus
Title: Manager

 

 

[signature page to AMENDMENT and EXCHANGE agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

SPA Amendment

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

New Preferred Certificate

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

New Warrant

 

 